DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1) A contact carrier as claimed (claim 1);
2) a body member as claimed (claim 1);
3) a plurality of contacts as claimed (claim 1);
4) the interrupted thread formed on the coupling end of the first housing portion and the coupling end of the second housing portion each include four threaded segments and four threadless section circumferentially spaced thereabout (claim 3) ;
5) the interrupted thread formed on the coupling end of the first housing portion and the coupling end of the second housing portion each include three threaded segments and three threadless sections circumferentially spaced thereabout (claim 4).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the term “quick turn assembly” is indefinite.  It is unknown what would differentiate a “quick” turn assembly from a turn assembly.  The term “quick” is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starke et al. US 7874860 (“Starke”).  Regarding claim 1, Starke discloses an electrical pin and sleeve device comprising:
	an outer housing including a first housing portion (labeled H1 in annotated figure 6 below) and a second housing portion (labeled H2 below);
	a contact carrier (labeled CC below) at least partially positioned within the outer housing, the contact carrier including a plurality of holes;
a body member (labeled BM below) at least partially positioned within the outer housing and coupled to the contact carrier; and
	a plurality of electrical contacts (labeled T below), each of the plurality of contacts being positioned at least partially within a respective one of the plurality of holes in the contact carrier;
	wherein the first and the second housing portions each include a coupling end (labeled H1E and H2E below) having an interrupted thread formed thereon, each interrupted thread including a threaded segment (6, 6’, 6’’, 5, 5’, 5”) and a threadless section (8, 8’, 8”, 7, 7’, 7”, see e.g. figures 2, 3).

    PNG
    media_image1.png
    1684
    1302
    media_image1.png
    Greyscale

	Per claim 2, the interrupted thread formed on the coupling end of the first housing portion includes a plurality of threaded segments circumferentially spaced about a circumference thereof, the plurality of threaded segments being circumferentially spaced apart by the threadless sections formed on the coupling end of the first housing portion;
	the interrupted thread formed on the coupling end of the second housing portion includes a plurality of threaded segments circumferentially spaced about a circumference thereof, the plurality of threaded segments being circumferentially spaced apart by the threadless sections formed on the coupling end of the second housing portion;
	the threaded segments formed on the coupling end of the first housing portion being arranged and configured to be axially received within the threadless sections formed on the coupling end of the second housing portion;
	the threaded segments formed on the coupling end of the second housing portion being arranged and configured to be axially received within the threadless sections formed on coupling end of the first housing portion; and
	the second housing portion being coupled to the first housing portion via partial rotation of the second housing portion relative to the first housing portion after axially inserting the coupling end of the second housing portion and the coupling end of the first housing portion, one within the other.
Per claim 4, the interrupted thread formed on the coupling end of the first housing portion and the coupling end of the second housing portion each include three threaded segments and three threadless sections circumferentially spaced thereabout.
	Per claim 5, the interrupted thread formed on the coupling end of the first housing portion and the coupling end of the second housing portion each include two threaded segments and two threadless sections circumferentially spaced thereabout.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Starke.  Starke discloses three threaded/unthreaded sections rather than four.  It would have been obvious to vary the number of threaded/unthreaded sections, such as having four threaded/unthreaded sections, as a matter of engineering design choice.  Such a modification would have been a mere duplication of parts without patentable significance given that no new or unexpected results would have been produced.  In re Harza, 274 F.2d 669 (CCPA 1960).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Starke in view of Siebens et al. US 7758367 (“Siebens”).  Starke discloses O-ring 14 positioned between the first and second housing portions.   The O-ring is not hollow.  Siebens discloses a hollow O-ring 50.  It would have been obvious to replace the Starke O-ring with a hollow O-ring as taught in Siebiens.  The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).

Claims 1, 6-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 2890434 in view of Starke.
 	Regarding claim 1, Ray discloses an electrical pin and sleeve device comprising:
	an outer housing including a first housing portion (housing of connector 10) and a second housing portion (housing of connector 11); and
	a plurality of electrical contacts (14, 16), each of the plurality of contacts being implicitly positioned at least partially within a respective one of the plurality of holes in a contact carrier;
	Ray does not explicitly show the contact carrier or body member.
	Starke discloses a contact carrier (labeled CC above) at least partially positioned within the outer housing, the contact carrier including a plurality of holes;
a body member (labeled BM above) at least partially positioned within the outer housing and coupled to the contact carrier.
It would have been obvious to mount the Ray contacts (14, 16) in well known internal insulative housings, such as taught in Starke.  The reason for doing so would have been to secure the contacts immovably within the outer housing.
	Ray discloses a continuous thread (12, 28) rather than threaded/unthreaded sections.
	Starke discloses that the first and the second housing portions each include a coupling end (labeled H1E and H2E above) having an interrupted thread formed thereon, each interrupted thread including a threaded segment (6, 6’, 6’’, 5, 5’, 5”) and a threadless section (8, 8’, 8”, 7, 7’, 7”, see e.g. figures 2, 3).
It would have been obvious to  form the Ray threads as threaded/unthreaded sections as taught in Starke.  The reason for doing so would have been to allow faster mating/unmating as was well known in the art.
	Per claim 6, the Ray first and second housing portions each include a key (34, 46) arranged and configured to secure a final position of the second housing portion relative to the first housing portion when the second housing portion is coupled to the first housing portion.
	Per claim 7, the key is a releasable lock arranged and configured to selectively lock and release the second housing portion relative to the first housing portion.
	Per claim 8, the key is a spring plunger assembly arranged and configured to selectively lock and release the second housing portion relative to the first housing portion.
	Per claim 9, one of the first and second housing portions include the spring plunger assembly 34 and the other one of the first and second housing portions include a recess 46 arranged and configured to receive a portion of the spring plunger assembly.
	Regarding claim 11,  Ray discloses an electrical pin and sleeve device comprising:
	an outer housing including a first housing portion (housing of connector 10) and a second housing portion (housing of connector 11); and
	a plurality of electrical contacts (14, 16), each of the plurality of contacts being implicitly positioned at least partially within a respective one of the plurality of holes in a contact carrier;
first and second housing portions each include a key (34, 46) arranged and configured to secure a final position of the second housing portion relative to the first housing portion when the second housing portion is coupled to the first housing portion.
	Ray does not explicitly show the contact carrier or body member.
	Starke discloses a contact carrier (labeled CC above) at least partially positioned within the outer housing, the contact carrier including a plurality of holes;
a body member (labeled BM above) at least partially positioned within the outer housing and coupled to the contact carrier.
It would have been obvious to mount the Ray contacts (14, 16) in well known internal insulative housings, such as taught in Starke.  The reason for doing so would have been to secure the contacts immovably within the outer housing.
Per claim 12, the key is a releasable lock arranged and configured to selectively lock and release the second housing portion relative to the first housing portion.
	Per claim 13, the key is a spring plunger assembly arranged and configured to selectively lock and release the second housing portion relative to the first housing portion.
	Per claim 14, one of the first and second housing portions include the spring plunger assembly 34 and the other one of the first and second housing portions include a recess 46 arranged and configured to receive a portion of the spring plunger assembly.
	Per claim 15, the second housing portion is coupled to the first housing portion housing by a turn assembly.
	Regarding claim 16, Ray discloses a continuous thread (12, 28) rather than threaded/unthreaded sections.
	Starke discloses that the first and the second housing portions each include a coupling end (labeled H1E and H2E above) having an interrupted thread formed thereon, each interrupted thread including a threaded segment (6, 6’, 6’’, 5, 5’, 5”) and a threadless section (8, 8’, 8”, 7, 7’, 7”, see e.g. figures 2, 3).
It would have been obvious to  form the Ray threads as threaded/unthreaded sections as taught in Starke.  The reason for doing so would have been to allow faster mating/unmating as was well known in the art.
	Per claim 17, as taught in Starke, the interrupted thread formed on the coupling end of the first housing portion includes a plurality of threaded segments circumferentially spaced about a circumference thereof, the plurality of threaded segments being circumferentially spaced apart by the threadless sections formed on the coupling end of the first housing portion;
	the interrupted thread formed on the coupling end of the second housing portion includes a plurality of threaded segments circumferentially spaced about a circumference thereof, the plurality of threaded segments being circumferentially spaced apart by the threadless sections formed on the coupling end of the second housing portion;
	the threaded segments formed on the coupling end of the first housing portion being arranged and configured to be axially received within the threadless sections formed on the coupling end of the second housing portion;
	the threaded segments formed on the coupling end of the second housing portion being arranged and configured to be axially received within the threadless sections formed on coupling end of the first housing portion; and
	the second housing portion being coupled to the first housing portion via partial rotation of the second housing portion relative to the first housing portion after axially inserting the coupling end of the second housing portion and the coupling end of the first housing portion, one within the other.
Regarding claim 18, Starke discloses three threaded/unthreaded sections rather than four.  It would have been obvious to vary the number of threaded/unthreaded sections, such as having four threaded/unthreaded sections, as a matter of engineering design choice.  Such a modification would have been a mere duplication of parts without patentable significance given that no new or unexpected results would have been produced.  In re Harza, 274 F.2d 669 (CCPA 1960).
Regarding claim 20,  Ray discloses an electrical pin and sleeve device comprising:
	an outer housing including a first housing portion (housing of connector 10) and a second housing portion (housing of connector 11); and
	a plurality of electrical contacts (14, 16), each of the plurality of contacts being implicitly positioned at least partially within a respective one of the plurality of holes in a contact carrier;
first and second housing portions each include a key (34, 46) arranged and configured to secure a final position of the second housing portion relative to the first housing portion when the second housing portion is coupled to the first housing portion.
first and second housing portions each include a key (34, 46) arranged and configured to secure a final position of the second housing portion relative to the first housing portion when the second housing portion is coupled to the first housing portion.
	Ray does not explicitly show the contact carrier or body member.
	Starke discloses a contact carrier (labeled CC above) at least partially positioned within the outer housing, the contact carrier including a plurality of holes;
a body member (labeled BM above) at least partially positioned within the outer housing and coupled to the contact carrier.
It would have been obvious to mount the Ray contacts (14, 16) in well known internal insulative housings, such as taught in Starke.  The reason for doing so would have been to secure the contacts immovably within the outer housing.
Ray discloses a continuous thread (12, 28) rather than threaded/unthreaded sections.
	Starke discloses that the first and the second housing portions each include a coupling end (labeled H1E and H2E above) having an interrupted thread formed thereon, each interrupted thread including a threaded segment (6, 6’, 6’’, 5, 5’, 5”) and a threadless section (8, 8’, 8”, 7, 7’, 7”, see e.g. figures 2, 3).
It would have been obvious to  form the Ray threads as threaded/unthreaded sections as taught in Starke.  The reason for doing so would have been to allow faster mating/unmating as was well known in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ray and Starke in view of Siebens.   Ray does not disclose a hollow O-ring.  Siebens discloses a hollow O-ring 50.  It would have been obvious to seal the mating Ray connectors by using an O-ring, such as the O-ring taught in Siebens, by locating the O-ring at the mating surface of shoulder 20 which abuts the connector 10.  The reason for doing so would have been to seal the connectors as was known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833